Citation Nr: 1046720	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-25 928	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected right nasal 
septum ulceration and/or hypertension.  

2.  Entitlement to a rating in excess of 10 percent for right 
nasal septum ulceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1980 to October 2000.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2008 rating 
decision by the Boise, Idaho Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, granted an 
increased 10 percent rating for the Veteran's right nasal septum 
ulceration, and from a September 2009 rating decision that denied 
service connection for obstructive sleep apnea.  In September 
2010, a videoconference hearing was held before the undersigned; 
a transcript of the hearing is associated with the claims file.  
During the hearing the Veteran was granted a 60-day abeyance 
period for the submission of additional evidence.  That period of 
time has lapsed, and no additional evidence was received.  

At the September 2010 videoconference hearing the Veteran 
raised the matter of service connection (and special 
monthly compensation) for loss of sense of smell.  Such 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The matter of service connection for obstructive sleep 
apnea is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if action on his part is required.  


FINDING OF FACT

Since November 2007, the Veteran's service-connected right nasal 
septum has been manifested by pain, bleeding, crusting, and some 
(30 percent) nasal obstruction; incapacitating episodes, 
antibiotic treatment, more than 6 non-incapacitating episodes per 
year manifested by headaches, pain, and purulent discharge are 
not shown.  



CONCLUSION OF LAW

A rating in excess of 10 percent for ulceration, right nasal 
septum, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes (Codes) 6502, 6504 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  In a claim for increase, the VCAA 
requirement is generic notice, that is, notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's 
duties to notify and assist in the development of his claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  February 
2008 and March 2009 letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  He 
has received the general-type notice described in Vazquez-Flores, 
and has had ample opportunity to respond/supplement the record.  
It is not alleged that notice in this case was less than 
adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for a VA examination in May 2008.  The Board finds 
that the examination report provided sufficient information and 
was adequate to address the matter at hand.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  He has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  Accordingly, the Board 
will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence as appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The instant claim for increase was received in February 2008.  

A November 9, 2007 VA otolaryngology outpatient treatment record 
notes the Veteran's continuing complaints of difficulty with his 
right septal ulceration.  On examination, there was dryness and 
crusting of the right distal septal area and a very large area of 
superficial erosion believed to be larger than it was previously.  
It was noted that the Veteran was using Bactroban with a Q-tip.  
The examiner opined that it was reasonable to try another tactic 
during the day (e.g., "use some Cortisporin otic suspension to 
moisten the cotton that is kept against his septal ulcer. . .").  

March 2008 correspondence by the Veteran reported he was taking 
drops and using ointment on the inside of the right side of his 
nose, with minor relief.  He also reported continuous scabbing 
and bleeding, headaches and dizziness.  

On May 2008 VA examination, the Veteran complained of nasal 
congestion and occasional difficulty breathing.  On physical 
examination, there was a 30 percent nasal obstruction, 
bilaterally.  There was no evidence of nasal polyps.  There was 
evidence of septal deviation, not due to trauma.  The examiner 
also found right nasal bleeding crust.  X-rays of the paranasal 
sinuses were clear and well pneumatized.  The examiner opined 
that his nasal septum ulceration did have an effect on the 
Veteran's usual daily activities, but found no effect on chores, 
shopping, exercise, sports, recreation, traveling, feeding, 
bathing, dressing, toileting, or grooming; it was noted he 
suffered from epistaxis (i.e., nose bleeds).  

The June 2008 rating decision on appeal granted the Veteran an 
increased (to 10 percent) rating for his right nasal septum 
ulceration effective November 19, 2007 (identified as the date of 
treatment - in the year prior to the date of claim for increase- 
when increased disability was shown).  [The Board observes that 
that treatment record is actually dated November 9, 2007 (10 days 
prior).  However, inasmuch as increases in compensation are 
payable from the first day of the month following the effective 
date of increase, the error would appears to be harmless.  
Nevertheless, a technical correction should be entered in the 
future.]  

In April 2009 correspondence, the Veteran reported he has daily 
pain, scabbing, and bleeding of his nose.  

There is no specific diagnostic code for rating a nasal septum 
laceration.  The Board notes that the RO assigned the current 10 
percent rating for the right nasal septum laceration by analogy 
to the criteria under 38 C.F.R. § 4.97, Code 6512 (for 
sinusitis); notably, any sinusitis is not service connected.  
Code 6512 criteria are not entirely analogous (as purulent 
discharge implies infection).   Another possible diagnostic code 
for analogous rating would be Code 6502  (for nasal septum 
deviation), which provides for a maximum 10 percent rating when 
there is a 50-percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  See 38 C.F.R. 
§§ 4.20, 4.97.   [Code 6504 clearly does not apply, as there is 
no loss of part of the nose, and the ulceration is internal (with 
no visible scarring identified).]  Inasmuch as the rating 
assigned already equals the maximum under Code 6502, further 
consideration of the criteria under that Code is of no benefit to 
the Veteran.  

The consideration then returns to whether the disability picture 
presented is analogous to (or approximates) the criteria for the 
next higher rating (30 percent) rating under Code 6512 (for 
frontal sinusitis, under the General Rating Formula for 
Sinusitis(General Formula)).  Under the General Formula a 30 
percent rating requires three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  38 C.F.R. § 4.97 (following 
Code 6514).  Incapacitating episode of sinusitis is defined as 
one that requires bedrest and treatment by a physician.   See 
Note following the General Formula.  

The Veteran is not shown (nor alleges) to have had any periods of 
bed rest for symptoms related to his right nasal septum 
ulceration.   Therefore, rating under the first part of the 
sinusitis criteria would not be appropriate.  What remains for 
consideration is whether the disability is productive of 
headaches, pain, and purulent discharge or crusting.  The Board 
notes that these criteria are in the conjunctive, and that all 
three factors must be shown to warrant the 30 percent rating.  
Crusting (from albeit from nosebleeds, not purulent discharge) 
has been noted.  Likewise, as the Veteran has alleged pain, and 
pain is essentially a subjective manifestation, it may be 
conceded that there is some associated pain; however, given that 
the disability has not impacted on most daily activities, the 
effect of such symptom cannot be considered substantial.  
Finally, although the record reflects that in correspondence on 
one occasion the Veteran alleged related headaches, it is 
noteworthy that he has never deemed any such symptom to be 
sufficiently significant to mention to an examiner or treatment 
provider.   The record does not reflect any treatment for 
headaches.  Therefore, the Board finds the Veteran's allegations 
of headaches related to the nasal septum ulceration to be self-
serving, and not credible.  Therefore, the Board finds that the 
criteria for a schedular increased rating are neither met nor 
approximated.   

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no objective 
evidence of symptoms of and/or impairment due to the ulceration 
of the right nasal septum that is not encompassed by the 10 
percent rating assigned.  [The Veteran has alleged related loss 
of smell; that raises a separate claim of service connection and 
special monthly compensation which has been referred to the RO, 
as indicated above.]  Therefore, the schedular criteria are not 
inadequate.  Accordingly, referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).  Finally, as the evidence 
reflects that the Veteran is employed as a house inspector and 
denies any missed work (see, e.g., May 2008 VA examination report 
and April 2009 lay statement) due to the right nasal septum 
disability, the matter of a total disability rating based on 
individual unemployability is not raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 10 percent for right nasal septum 
ulceration is denied.  


REMAND

The Veteran seeks service connection for sleep apnea, to include 
as secondary to his service-connected ulcerated right nasal 
septum and/or hypertension.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Significantly, the Veteran has not been afforded an examination 
to determine whether his sleep apnea might be related to his 
service or to his service-connected ulcerated right nasal septum 
and/or his service-connected hypertension.  An 
examination/opinion is necessary if the evidence of record: (A) 
Contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a disability; 
and (B) establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability, 
but (D) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  That is the situation here.  At the September 
2010 videoconference hearing, the Veteran asserted that he has 
been suffering from the same symptoms as he had in service, 
including difficulty with insomnia, daytime hypersomnolence 
(i.e., persistent excessive sleepiness and sleeping), nasal 
obstruction, and snoring.  The Veteran has also submitted 
statements from fellow service members that he snored during 
service and that it appeared he would stop breathing while 
sleeping.  See, e.g., October 2009 correspondence by B. S. D.  In 
addition, July 2009 correspondence by Dr. S. C. H., a VA 
physician, indicates that the Veteran's risk factors for the 
development of obstructive sleep apnea included obesity, a narrow 
nasal cavity, and chronic nasal congestion, the latter two 
related to his history of a deviated nasal septum.  And April 
2010 correspondence from Dr. W. H. T. indicates that the evidence 
he was provided by the Veteran suggests the Veteran has suffered 
from signs and symptoms of sleep apnea dating back to his time in 
service, and that he is being treated for hypertension, a known 
complication of untreated sleep apnea.  Therefore, he opined that 
it was "more likely than not that [the Veteran] had obstructive 
sleep apnea dating back to the 1980's, although it was not until 
2009 that he was formally diagnosed . . ."  Notably, the United 
States Court of Appeals for Veterans Claims has emphasized that 
the requirement for evidence that a disability may be associated 
with service is a low threshold requirement.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Consequently, a VA 
examination to secure an advisory medical opinion is necessary.  

The Board notes that a revised version of 38 C.F.R. § 3.310 
became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of a 
non service-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  The regulation further sets out 
the procedure for determining the extent of any aggravation.  

Finally, VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  A July 2009 VCAA notification 
letter in part complied with VCAA notice requirements as it 
advised the Veteran of the evidence needed to substantiate a 
claim of service connection for sleep apnea; however, it did not 
specifically inform him of the requirements for proving a claim 
of secondary service connection.  Such notice must be given on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and specifically advising him of 
the evidence needed to support a claim of 
secondary service connection for sleep apnea.  
He should have the opportunity to respond.  

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the likely etiology of 
his sleep apnea.  The examiner must review 
the Veteran's claims file, including this 
remand, in conjunction with the examination.  
The Veteran should present to the examiner 
the "written documentation" he presented to 
Dr. WHT (the VA physician who submitted the 
statement in support of the Veteran's claim).   
Based on review of the record and examination 
of the Veteran, the examiner should provide 
opinions to the following:  

(a)	Did the Veteran's sleep apnea at 
least as likely as not (a 50 percent or 
better probability) have its onset during 
service?  In responding to this question 
the examiner is asked to specifically 
comment on the documentation presented by 
the Veteran (and the April 2010 opinion by 
Dr. WHT based on such documentation).  
(b)	Was the Veteran's sleep apnea caused 
or aggravated by his service or to his 
service-connected right nasal septum 
disability and/or his hypertension?  
(c)	If the examiner finds that the 
Veteran's sleep apnea was not caused, but 
was aggravated by, his right nasal septum 
and/or his hypertension, the examiner 
should specify, to the extent possible, 
the degree of disability 
(pathology/impairment) that is due to such 
aggravation.  

The examiner must explain the rationale for 
all opinions given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


